Citation Nr: 0817524	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  99-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for Paget's syndrome due to medical 
treatment provided by the Department of Veterans Affairs 
(VA). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse-Payee


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran had active service from June 1966 to May 1967.  
The veteran's spouse was appointed as his payee in May 2001.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for the issuance of a decision and 
supplemental statement of the case as to the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
Paget's syndrome.  A supplemental statement of the case was 
issued in October 2007 and the case was returned to the 
Board.  It is now ready for appellate review.  


FINDINGS OF FACT

Paget's syndrome did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA in the medical 
treatment of the veteran, nor was it the result of an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
Paget's syndrome are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he developed Paget's syndrome as a 
result of being prescribed Dilantin by VA physicians to treat 
a non-service-connected seizure disorder.  He believes that 
compensation under 38 U.S.C.A. § 1151 should be awarded on 
that basis.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in March 2006 and June 2006.  The 
notification substantially complied with all the requirements 
of Dingess v. Nicholson, as well as with the requirements set 
out in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication; however, that time defect has been cured 
because the veteran's claim was subsequently readjudicated by 
the RO (see the October 2007 supplemental statement of the 
case).  The veteran had the opportunity to submit additional 
argument and evidence (see for example the testimony provided 
at the December 2006 Board hearing) and had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  Although the veteran has 
not been afforded a medical examination in this case to 
obtain an opinion as to the origin of the underlying Paget's 
syndrome disability at issue, the Board specifically declines 
to undertake development to provide such an examination, 
because there is no competent evidence in support of the 
possibility that Paget's syndrome is related to medical 
treatment provided by VA as alleged by the veteran.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Service 
connection (and by analogy, Section 1151 benefits) may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA § 5103A(a)(2).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

Analysis

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).

The veteran contends that that he developed Paget's syndrome 
as a result of being prescribed Dilantin by VA physicians to 
treat a non-service-connected seizure disorder.  He and his 
spouse have testified that they found information on the 
Internet to support this belief.  They believe that 
compensation under 38 U.S.C.A. § 1151 should be awarded on 
that basis.  

Georgia Mental Health Center treatment records document that 
the veteran reported having seizures as early as 1975, and 
began taking Dilantin as early as January 1979.  

The report of a VA neuropsychiatric examination dated in 
December 1979 noted that the veteran's seizures began several 
years prior, and that he was taking Dilantin for them at that 
time.  

VA Medical Center (VAMC) treatment records document the 
initial diagnosis of Paget's disease of the pelvis and right 
hip in a May 1997 Radiology Diagnostic Report.  They also 
document that the earliest prescription for Dilantin provided 
to the veteran by a VA physician was in July 1997.  

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) Disability/additional disability; (2) 
that VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Although the veteran and his spouse have asserted that his 
diagnosed Paget's syndrome was the result of having been 
prescribed Dilantin by VA physicians at the VAMC, nothing on 
file shows that the veteran or his spouse have the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, there contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).  

There are, in fact, no statements in the record in the 
category of medical authority supporting the veteran's claim.  
Significantly, there is no medical evidence in the record 
that suggests that there is an association between Dilantin 
and the development of Paget's syndrome, nor has the veteran 
specifically identified the location of any such evidence.  
Even if such an association could be made, the existing 
medical evidence would still be categorically against the 
veteran's claim.  The medical evidence documents that the 
veteran was prescribed Dilantin for nonservice-connected 
seizures by private physicians many years before VA 
physicians prescribed Dilantin.  Medical evidence further 
shows that Paget's syndrome was diagnosed prior to the time 
that VA physicians first prescribed Dilantin.  

In view of the foregoing, the Board must find that 
preponderance of the competent medical evidence is against a 
finding that the veteran's Paget's syndrome was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Therefore, the award of entitlement to compensation 
under 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for Paget's syndrome due to medical treatment provided 
by VA is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


